Citation Nr: 0737104	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the above 
claim.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held in New Orleans, 
Louisiana.  

In a March 2004 statement, the veteran said that he feels 
that he should have been awarded special allowance because 
all of his disabilities combined were well over 160 percent.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in July 2007 that his diabetes mellitus 
had increased in severity since his last VA examination, 
which was in October 2003.  No VA examination has been 
conducted since then, and one should be, since he has alleged 
that his disability has become worse, and also because no 
medical opinion of record indicates whether the veteran's 
diabetes mellitus requires regulation of activities.  Any 
recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records 
for diabetes mellitus from the New 
Orleans VA Medical Center and the Baton 
Rouge VA outpatient clinic, dated since 
January 2007.  

2.  Thereafter, schedule the veteran 
for an appropriate VA examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diabetes mellitus.

The examiner should state whether or 
not the veteran's diabetes mellitus 
requires regulation of activities 
(i.e., avoidance of strenuous 
occupational and recreational 
activities).  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



